UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 March 30, 2011 Commission File No.: 000-30688 NOVA MEASURING INSTRUMENTS LTD. (Translation of registrant’s name into English) Building 22 Weizmann Science Park, Rehovot P.O.B 266 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S Attached hereto and incorporated by way of reference herein is a press release issued by the Registrant and entitled “Nova Measuring Instruments Announces Availability of its Annual Report on Form 20-F through its Website”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 30, 2011 NOVA MEASURING INSTRUMENTS LTD. (Registrant) By: /s/ Dror David ————— Dror David Chief Financial Officer Company Contact: Dror David, Chief Financial Officer Nova Measuring Instruments Ltd. Tel: 972-8-938-7505 E-mail: info@nova.co.il http://www.nova.co.il Investor Relations Contacts: Ehud Helft / Kenny Green CCG Investor Relations Tel: +1-646-201-9246 E-mail: nova@ccgisrael.com Nova Measuring Instruments Announces Availability of its Annual Report on Form 20-F through its Website Rehovot, Israel, March 30, 2011 - Nova Measuring Instruments Ltd. (Nasdaq: NVMI) provider of leading edge stand-alone metrology and the market leader of integrated metrology solutions to the semiconductor process control market, today announced that its annual report on Form 20-F, containing audited consolidated financial statements for the year ended December 31, 2010, as filed with the Securities and Exchange Commission on March 30, 2011, is available through its website (www.nova.co.il). Shareholders may receive a hard copy of the annual report free of charge upon request. This press release is being issued pursuant to NASDAQ Listing Rule 5250(d)(1)(C). About Nova: Nova Measuring Instruments Ltd. develops, produces and markets advanced integrated and stand alone metrology solutions for the semiconductor manufacturing industry. Nova is traded on the NASDAQ & TASE under the symbol NVMI. The Company's website is www.nova.co.il.
